DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2021 was filed after the mailing date of the Non-Final Rejection on 07/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 10/07/2021 has been entered.  Claims 1-11 and 19-24 are currently examined.  Claims 12-13 and 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.  Applicant election was made without traverse in the reply filed on 5/11/2021.

Applicant’s amendment to the claim 1 has overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed 07/07/2021 but has introduced a new issue.

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11, 19 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 8-9 recites the phrase “wherein the mineral foam is substantially free of a subgroup of particles having a D50 < 2 µm”.  Specification at pages 13-14 bridging paragraph defines “substantially” as less than 1%, preferably less than 5%, expressed in mass in relation to the cement mass.  While the amendment overcame the previous issue of indefiniteness, the added recitation of “a subgroup of particles” introduces a new issue of indefiniteness because the D50 can change based on the subgroup or set selected, thus there is a question of how can a “subgroup” be determined?
  	The Examiner is treating the limitation of the mineral foam to be substantially free of particles requiring the D50 being less than 2 µm.
The Examiner suggests amending the limitation to either i) include a language from the specification that is directed to no introduction of finer particles than those already present in the mineral foam, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.
 
Claims 2 – 11, 19 – 24 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8, 10 – 11, 19 – 20, 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (WO 2013/150148 A1) (hereinafter referred to as “Roy”) in view of Patil et al. (U.S. Pub. No. 2012/0152540 A1) (hereinafter referred to as “Patil”).

Regarding claim 1, Roy teaches a process for the production of a mineral foam (see Roy at page 1, 7th paragraph teaching that the disclosure relates to a process for production of a mineral foam), comprising the following steps: 
(i) separately preparing a slurry of cement and an aqueous foam (see Roy at page 2, under Process teaching that the process for production of a mineral foam comprising (i) separately prepare one or more slurries of cement and an aqueous foam), 
wherein the cement comprises Portland cement (see Roy at page 6, under Variant 1 of the mineral foam, 2nd paragraph teaching that the preferred cement, used according to the invention is the Portland CEM I cement, by itself or mixed with other cements);
(ii) contacting the cement with the aqueous foam to obtain a slurry of foamed cement (see Roy at page 2, under Process teaching (ii) homogenize this or these slurries of cement with aqueous foam to obtain a slurry of foamed cement); 
(iii) casting the slurry of foamed cement and leave it to set (see Roy at page 2, under Process teaching (iii) cast the slurry of foamed cement and leave it to set).
wherein the mineral foam is substantially free of a subgroup of particles having a D50 < 2 µm (see Roy at page 12, 4th paragraph teaching that average size of the suitable mineral particles for the slurry of foamed cement used to produce the mineral foam is from 0.1 to 500 µm, and the D50 of the mineral particles is preferably from 0.1 to 150 µm, wherein the mineral particles is taken to meet the claimed subgroup of particles).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).  In addition, Roy teaches an embodiment, mineral foam 1 (see Roy at page 19, Table 1), that uses Betocarb HP Entrains in the slurry of cement, wherein Betocarb HP Entrains is a calcium carbonate mineral particle with D50 of 7.8 µm, having a maximum particle size th paragraph).  As such, one of ordinary skill in the art would recognize that Roy implicitly teaches an embodiment mineral foam 1 which is substantially free (less than 1%) of particles with a mean diameter D50 < 2 µm because the mineral particle in the cement slurry has a D50 of 7.8 µm.

However, Roy does not explicitly disclose that in i) above that the cement slurry comprises calcium silicate hydrate crystallization seeds. 
Like Roy, Patil teaches a cement composition (see Patil at [0003]), and method embodiments include the step of introducing the cement composition into a subterranean formation, wherein the step of introducing is for the purpose featuring foam cementing in the list (see Patil at [0070]).
Patil further teaches a cement composition comprising cement, water, and calcium silicate hydrate (C-S-H) seeds (see Patil at [0003]), wherein the cement can be a hydraulic cement (see Patil at [0047]), and suitable hydraulic cements features Portland cements in the list (see Patil at [0047]).  Patil further teaches that the C-S-H seeds provide extra nuclei to the phases of the cement, thereby increasing the hydration reaction rates of the phases, by increasing the hydration reaction rates, some properties of the cement can be enhanced (see Patil at [0033]).  
As such, one of ordinary skill in the art would recognize that the teachings of both Roy and Patil are directed to cement compositions.  Patil teaches that the C-S-H seeds provide extra nuclei to the phases of the cement, thereby increasing the hydration reaction rates of the phases, and by increasing the hydration reaction rates, some properties of the cement can be enhanced.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add calcium silicate hydrate (C-S-H) seeds from Patil into the cement composition of Roy so as to provide extra nuclei to the phases of the 














Regarding claim 2, Roy as modified by Patil teaches the limitations as applied to claim 1 above, and Patil further teaches that the calcium silicate hydrate crystallization seeds comprise calcium silicate hydrate particles (see Patil at [0050] teaching that in one embodiment, C-S-H seeds are mesoscopic particles, nanoparticles, or combinations thereof).

Regarding claim 3, Roy as modified by Patil teaches the limitations as applied to claim 1 above, and Patil further teaches that the calcium silicate hydrate crystallization seeds are present in the form of an aqueous suspension (see Patil at [0051] teaching that the C-S-H seeds can also be in a slurry form, in which the C-S-H seeds are the dispersed phase and an aqueous liquid, thus in the form of an aqueous suspension).

Regarding claim 4, Roy as modified by Patil teaches the limitations as applied to claim 1 above, and Patil further teaches that the calcium silicate hydrate crystallization seeds are present in an amount of 0.5 - 7% in dry calcium silicate hydrate by weight of Portland cement (see Patil at [0052] teaching that the C-S-H seeds are in a concentration in the range of about 0.05% to about 7% by weight of the cement).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 5, Roy as modified by Patil teaches the limitations as applied to claim 1 above, and Roy further teaches that the D50 of bubbles of the aqueous foam prepared in step (i) is less than or equal to 400 µ34837-1702-3586.v1m (see Roy at page 2, under Process teaching (i) an aqueous foam for which the D50 of the bubbles is less than or equal to 400 µ34837-1702-3586.v1m).

Regarding claim 6, Roy as modified by Patil teaches the limitations as applied to claim 1 above, and Roy further teaches that step (ii) comprises the introduction of the slurry of cement and the aqueous foam into a static mixer to obtain the slurry of foamed cement (see Roy at page 4, 1st paragraph teaching preferably, step (ii) of the process may comprise the introduction of the slurry or slurries of cement and the aqueous foam into a static mixer to obtain a slurry of foamed cement).

Regarding claim 7, Roy as modified by Patil teaches the limitations as applied to claim 1 above, and Roy further teaches a W/C ratio (wt/wt ratio) of 0.28 - 0.35 is used in step (i) (see Roy at page 3, 5th paragraph teaching the water/total cement ratio of the slurry of foamed cement used to produce the mineral foam according to the invention is preferably from 0.25 to 0.5).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 8, Roy as modified by Patil teaches the limitations as applied to claim 1 above, and Roy further teaches that the Portland cement is a cement of the type CEM I, CEM II, CEM III, CEM IV or CEM V (see Roy at page 6, under Variant 1 of the mineral foam, 2nd paragraph teaching that the preferred cement, used according to the invention is the Portland CEM I cement, by itself or mixed with other cements).

Regarding claim 10, Roy as modified by Patil teaches the limitations as applied to claim 1 above, and Roy further teaches that the cement slurry comprises a water reducer (see Roy at page 7, 5th paragraph teaching that the slurry of foamed cement used to produce the mineral foam comprises a water reducer featured in the list).

Regarding claim 11, Roy as modified by Patil teaches the limitations as applied to claim 1 above, and Roy further teaches that the slurry of foamed cement comprises at least one supplementary mineral component (see Roy at page 10, 10th paragraph teaching that according to the embodiment, the slurry of foamed cement used to produce the mineral foam may further comprise mineral particles which is taken to meet the claimed at least one supplementary mineral component).

Regarding claim 19, Roy as modified by Patil teaches the limitations as applied to claims 1 and 4 above, and Patil further teaches that the calcium silicate hydrate crystallization seeds are present in an amount of 0.5 - 5% in dry calcium silicate hydrate by weight of Portland cement (see Patil at [0052] teaching that the C-S-H seeds are in a concentration in the range of about 0.05% to about 7% by weight of the cement).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 20, Roy as modified by Patil teaches the limitations as applied to claims 1 and 4 above, and Patil further teaches that the calcium silicate hydrate crystallization seeds are present in an amount of 0.7 - 3% in dry calcium silicate hydrate by weight of Portland cement (see Patil at [0052] teaching that the C-S-H seeds are in a concentration in the range of about 0.05% to about 7% by weight of the cement).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 22, Roy as modified by Patil teaches the limitations as applied to claims 1 and 10 above, and Roy further teaches the water reducer is a plasticiser or super-plasticiser (see Roy at page 7, 7th paragraph teaching that superplasticizers belong to a new class of water th paragraph teaching that preferably, the slurry of foamed cement used to produce the mineral foam comprises a water reducer, a plasticizer or a superplasticizer).

Regarding claim 23, Roy as modified by Patil teaches the limitations as applied to claims 1 and 11 above, and Roy further teaches that at least one supplementary mineral component is a supplementary cementitious material (see Roy at page 6, 5th paragraph teaching that suitable calcium aluminate cement for the slurry of foamed cement used to produce the mineral foam is generally a cement comprising a C4A3$, CA, C12A7, C3A or C11A7CaF2, which is taken to meet the claimed at least one supplementary mineral component is a supplementary cementitious material).

Regarding claim 24, Roy as modified by Patil teaches the limitations as applied to claims 1 and 11 above, and Roy further teaches that at least one supplementary mineral component is selected from calcium carbonate, silica, ground glass, solid or hollow glass beads, glass granules, expanded glass powders, silica aerogels, silica fume, granulated blast furnace slags, ground sedimentary siliceous sands, fly ash or pozzolanic materials or mixtures thereof (see Roy at pages 10-11, bridging paragraph teaching suitable mineral particles for the slurry of foamed cement used to produce the mineral foam wherein calcium carbonate is featured in the list).

Claims 9 and 21 are rejected under U.S.C. 103 as being unpatentable over Roy as modified by Patil as applied to claim 1 above, and further in view of Zdeb (Influence of the physicochemical properties of Portland cement on the strength of reactive powder concrete, Procedia Engineering) (hereinafter referred to as “Zdeb”).

Regarding claims 9 and 21, Roy as modified by Patil teaches the limitations as applied to claim 1 above, and as mentioned, Roy teaches that the preferred cement is the Portland CEM I cement (see Roy at page 6, under Variant 1 of the mineral foam, 2nd paragraph).  Furthermore, Roy teaches that the materials used for the cement is Portland CEM I 52.5 R cement (see Roy at page 18, 1st paragraph).
However, Roy does not explicitly teach that the Portland cement has a specific surface (Blaine) of 3000 – 10000 cm2/g; and wherein the Portland cement has a specific surface (Blaine) of 3500 – 6000 cm2/g.
Like Roy, Zdeb teaches in the field of cements (see Zdeb at Title).  Zdeb discloses that the paper presents an analysis of mechanical properties and microstructure of reactive powder concretes RPC manufactured with the use of three different industrial Portland cements diversified in terms of the strength class (42.5 and 52.5), chemical and mineral composition as well as specific surface area (see Zdeb at Abstract, 1st sentence).  Zdeb continues to disclose that the test results confirm that the factors most influencing the consistency of the concrete mixture are the chemical and mineralogical composition of the binder, however, it appears that when it comes to mechanical properties, the factor which plays the crucial role is the specific surface area of cement (see Zdeb at Abstract, 3rd-4th sentences).  
Furthermore, Zdeb teaches three different industrial Portland cements were selected wherein CEM I 52.5 R NA is featured in the list (see Zdeb at page 421, section 3. Constituent characteristics) and the specific area according to Blaine of CEM 1 52.5 R NA is 4100 cm2/g (see Zdeb at page 421, Table 1. Physicochemical properties of tested Portland cements, 4th line under Physical properties).  With respect to the claimed ranges, the Blaine specific area of 4100 cm2/g in Zdeb overlaps with both claimed ranges in claims 9 and 21.  
Zdeb further teaches basic properties of concrete mixtures, wherein the cement CEM I 52.5 R NA has 4.4 % vol entrapped air (see Zdeb at page 424, Table 5, row 1).  Zdeb continues nd paragraph).
As such, one of ordinary skill in the art would recognize that the teachings of both Roy and Zdeb are directed toward Portland CEM I cements.  Zdeb teaches that the when it comes to mechanical properties, the factor which plays the crucial role is the specific surface area of cement wherein the composite based on CEM I 52.5 R NA (with Blaine specific area of 4100 cm2/g and 4.4 % vol entrapped air) shows the highest compressive and tensile strengths, regardless of the curing conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the Portland CEM I cement in Roy with the Portland CEM I 52.5 R NA (with Blaine surface area of 4100 cm2/g) from Zdeb so as to improve the mechanical properties (compressive and tensile strengths) of the cement.

Response to Arguments
















Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 
Applicant’s traversal based on Roy and Patil for claim 1 is on the grounds that Roy and Patil describe manufacturing two different products… these two different products are structurally and functionally different (see Applicant’s Arguments at page 8, 3rd paragraph); “foam cementing” does not relate to the formation of a mineral foam… relates to the preparation of foamed cement, which is obtained by adding a foaming agent and gas to the cement slurry (see Applicant’s Arguments at page 8, 3rd paragraph);and Applicant respectfully submits that such individualized treatment of the art, adding on each feature individually amounts to nothing st paragraph, last sentence).
The Examiner acknowledges the arguments and respectfully disagrees because Roy and Patil are analogous art.  It has been held that “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) (see § MPEP 2141.01.I).  In this case, Roy and Patil are analogous because both are teaching in the field of cements.  Regarding the argument about the “foam cementing” not relating to the formation of a mineral foam, one of ordinary skill in the art would appreciate and understand that both foam cementing and mineral foam are being cementitious material.  
In addition, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. As long as the judgment on obviousness takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper (see MPEP § 2145.X.A).  In this case, the 103 rejection based on Roy as modified by Patil takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure.
Applicant’s second traversal is on the grounds that the invention recited in the present claims address a problem not identified by any cited references, and this discovery and contribution should be considered as supporting patentability of the present claims (see Applicant’s Arguments at page 9, last paragraph).
The Examiner acknowledges the arguments and respectfully disagrees because it has been held that "one of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings" and “it is not necessary that the prior In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), MPEP § 2144.IV). In this case, it is not necessary that the present claims address a problem not identified by any cited references, but what is necessary is that the 103 rejection based on Roy as modified by Patil takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure.
	Applicant’s third traversal is on the grounds that Zdeb does not remedy the deficiencies of Roy and Patil noted above in claim 1… therefore any proper combination of Roy, Patil and Zdeb cannot result in any way in the invention of claim 1 (see Applicant’s Arguments at page 11, 1st paragraph).
	The Examiner acknowledges the arguments and respectfully disagrees because the obviousness rejection of Roy as modified by Patil and Zdeb is proper as outlined above and in the previous office action dated 07/07/2021.
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738